NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                      September 14, 2015

      Hon. Jacqueline A. Del Llano Chapa         Hon. Mark Skurka
      Attorney at Law                            District Attorney
      P. O. Box 81437                            901 Leopard Street, Room 205
      Corpus Christi, TX 78468                   Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Hon. Douglas K. Norman
      Asst. District Attorney
      901 Leopard, Room 206
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00619-CR
      Tr.Ct.No. 12CR3979-D
      Style:    Courtney Henderson v. The State Of Texas


             State’s motion for leave to file brief in the above cause was this day GRANTED
      by this Court. The brief has been ordered filed as of September 9, 2015, the date of
      receipt.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch